Case: 2:20-cv-00025-WOB-CJS Doc #: 28-2 Filed: 05/06/20 Page: 1 of 1 - Page ID#: 262




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                  NORTHERN DIVISION
                                    AT COVINGTON
                             *** ELECTRONICALLY FILED ***


  NICHOLAS SANDMANN, by and                :
  through his parents and natural          :     CASE NO. 2:20-CV-00025-WOB-CJS
  guardians, TED SANDMANN and              :
  JULIE SANDMANN,                          :     Judge William O. Bertelsman
                                           :
          Plaintiff,                       :     Magistrate Judge Candace J. Smith
                                           :
  v.                                       :
                                           :     [PROPOSED] ORDER GRANTING
  ABC NEWS, INC., ABC NEWS                 :     MOTION TO APPEAR PRO HAC VICE
  INTERACTIVE, INC., and                   :
  THE WALT DISNEY COMPANY,                 :
                                           :
          Defendants.                      :

          Pending is the Motion for Adam M. Lazier to appear Pro Hac Vice (the “Motion”)

  for Defendants ABC News, Inc., ABC News Interactive, Inc., and The Walt Disney

  Company. As the Motion complies with LR 83.2, it will be granted.

          Accordingly, IT IS ORDERED:

          The Motion to permit Adam M. Lazier to appear pro hac vice for Defendants ABC

  News, Inc., ABC News Interactive, Inc., and The Walt Disney Company is GRANTED.




  27177357.1
